    Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 1 of 14 PageID #:240




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  KANDICE NEALS, individually and on behalf            Case No.: 19-cv-05660
  of all others similarly situated,
                                                       Judge Ronald A. Guzman
                          Plaintiff,

            v.

  PARTECH, INC., a Delaware corporation,

                          Defendant.


FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Kandice Neals (“Neals”) brings this First Amended Class Action Complaint and

Demand for Jury Trial against Defendant ParTech, Inc. (“PAR”) to put a stop to its unlawful

collection, use, and storage of Plaintiff’s and the putative Class members’ sensitive biometric

data. Plaintiff, for her First Amended Class Action Complaint, alleges as follows upon personal

knowledge as to herself and her own acts and experiences and, as to all other matters, upon

information and belief.

                                   NATURE OF THE ACTION

       1.        Defendant PAR is a developer of cloud-based point of sale (“POS”) systems for

the hospitality industry. It offers a range of POS systems that enable businesses—primarily

restaurants—to track their employees’ time by using a biometric finger scanner.

       2.        When employees first begin their jobs at a restaurant that uses PAR’s POS

system, they are required to scan their fingerprint in its biometric time tracking system as a

means of authentication, instead of using key fobs or other identification cards.

       3.        While there are tremendous benefits to using biometric time clocks in the
    Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 2 of 14 PageID #:241




workplace, there are also serious risks. Unlike key fobs or identification cards—which can be

changed or replaced if stolen or compromised—fingerprints are unique, permanent biometric

identifiers associated with the employee. This exposes employees to serious and irreversible

privacy risks. For example, if a fingerprint database is hacked, breached, or otherwise exposed,

employees have no means by which to prevent identity theft and unauthorized tracking.

       4.      Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), specifically to

regulate companies that collect and store Illinois citizens’ biometrics, such as fingerprints.

       5.      Despite this law, PAR disregards restaurant employees’ statutorily protected

privacy rights and unlawfully collects, stores, and uses their biometric data in violation of the

BIPA. Specifically, PAR has violated (and continues to violate) the BIPA because it did not:

       •       Properly inform Plaintiff and the Class members in writing of the specific purpose
               and length of time for which their fingerprints were being collected, stored, and
               used, as required by the BIPA;

       •       Provide a publicly available retention schedule and guidelines for permanently
               destroying Plaintiff’s and the Class’s fingerprints, as required by the BIPA; nor

       •       Receive a written release from Plaintiff or the members of the Class to collect,
               capture, or otherwise obtain their fingerprints, as required by the BIPA.

       6.      Accordingly, this Complaint seeks an order: (i) declaring that Defendant’s

conduct violates the BIPA; (ii) requiring Defendant to cease the unlawful activities discussed

herein; and (iii) awarding liquidated damages to Plaintiff and the proposed Class.

                                             PARTIES

       7.      Plaintiff Kandice Neals is a natural person and citizen of the State of Illinois.

       8.      Defendant ParTech, Inc. is a corporation organized and existing under the laws of

the State of Delaware with its principal place of business located at 8383 Seneca Turnpike, New




                                                  2
     Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 3 of 14 PageID #:242




Hartford, New York 13413.

                                 JURISDICTION AND VENUE

           9.    This matter was removed from the Circuit Court of Cook County, Illinois. (See

dkt. 1.)

           10.   The removing defendant, PAR Technology Corp., asserted that jurisdiction was

proper under 28 U.S.C. § 1332. (See id. at 3–4.)

                                   FACTUAL BACKGROUND

I.         The Biometric Information Privacy Act.

           11.   In the early 2000’s, major national corporations started using Chicago and other

locations in Illinois to test “new [consumer] applications of biometric-facilitated financial

transactions, including finger-scan technologies at grocery stores, gas stations, and school

cafeterias.” 740 ILCS 14/5(b). Given its relative infancy, an overwhelming portion of the public

became weary of this then-growing, yet unregulated, technology. See 740 ILCS 14/5.

           12.   In late 2007, a biometrics company called Pay By Touch—which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature

because suddenly there was a serious risk that millions of fingerprint records—which are unique

biometric identifiers and can be linked to people’s sensitive financial and personal data—could

now be sold, distributed, or otherwise shared through the bankruptcy proceedings without

adequate protections for Illinois citizens. The bankruptcy also highlighted the fact that most

consumers who had used that company’s fingerprint scanners were completely unaware that the

scanners were not actually transmitting fingerprint data to the retailer who deployed the scanner,

but rather to the now-bankrupt company, and that their unique biometric identifiers could now be




                                                   3
    Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 4 of 14 PageID #:243




sold to unknown third parties.

        13.     Recognizing the “very serious need [for] protections for the citizens of Illinois

when it [came to their] biometric information,” Illinois enacted the BIPA in 2008. See Illinois

House Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

        14.     The BIPA is an informed consent statute which achieves its goal by making it

unlawful for a company to, among other things, “collect, capture, purchase, receive through

trade, or otherwise obtain a person’s or a customer’s biometric identifiers or biometric

information, unless it first:

                (1) informs the subject . . . in writing that a biometric identifier or biometric
                information is being collected or stored;

                (2) informs the subject . . . in writing of the specific purpose and length of term
                for which a biometric identifier or biometric information is being collected,
                stored, and used; and

                (3) receives a written release executed by the subject of the biometric identifier or
                biometric information[.]

740 ILCS 14/15(b).

        15.     The BIPA specifically applies to employees who work in the State of Illinois.

BIPA defines a “written release” specifically “in the context of employment [as] a release

executed by an employee as a condition of employment.” 740 ILCS 14/10.

        16.     Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

face geometry, and—most importantly here—fingerprints. See 740 ILCS 14/10. Biometric

information is separately defined to include any information based on an individual’s biometric

identifier that is used to identify an individual. See id.

        17.     The BIPA also establishes standards for how companies in possession of

biometric identifiers and biometric information must handle them. See 740 ILCS 14/15(c)–(e).



                                                   4
      Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 5 of 14 PageID #:244




For instance, the BIPA requires companies to develop and comply with a written policy—made

available to the public—establishing a retention schedule and guidelines for permanently

destroying biometric identifiers and biometric information when the initial purpose for collecting

such identifiers or information has been satisfied or within three years of the individual’s last

interaction with the company, whichever occurs first. 740 ILCS 14/15(a).

         18.   Ultimately, the BIPA is simply an informed consent statute. Its narrowly tailored

provisions place no absolute bar on the collection, sending, transmitting, or communicating of

biometric data. For example, the BIPA does not limit what kinds of biometric data may be

collected, sent, transmitted, or stored. Nor does the BIPA limit to whom biometric data may be

collected, sent, transmitted, or stored. The BIPA simply mandates that entities wishing to engage

in that conduct must make proper disclosures and implement certain reasonable safeguards.

II.      PAR Violates the Biometric Information Privacy Act.

         19.   By the time the BIPA passed through the Illinois Legislature in mid-2008, many

companies who had experimented with using biometric data as an authentication method stopped

doing so, at least for a time. That is because Pay By Touch’s bankruptcy, described in Section I

above, was widely publicized and brought attention to consumers’ discomfort with the use of

their biometric data.

         20.   Unfortunately, PAR failed to address these concerns. PAR continues to collect,

store, and use restaurant employees’ biometric data in violation of the BIPA.

         21.   Specifically, PAR sells and/or leases its POS systems with a biometric fingerprint

scanner to restaurants. When employees first begin work at a restaurant that uses a PAR POS

system, they are required to have their fingerprints scanned in order to enroll them in its

fingerprint database.




                                                  5
    Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 6 of 14 PageID #:245




        22.     Restaurants use PAR’s POS system as an employee time tracking system that

requires the restaurant’s employees to use their fingerprints as a means of authentication. Unlike

a traditional time clock, employees have to use their fingerprint to “punch” in to or out of work.

        23.     PAR failed to inform restaurant employees of the complete purposes for which it

collects their sensitive biometric data or to whom the data is disclosed, if at all. Indeed,

restaurant employees are unaware that by providing their biometric identifiers to the restaurant

they are actually transmitting their sensitive biometric data to PAR.

        24.     PAR similarly failed to provide restaurant employees with a written, publicly

available policy identifying its retention schedule, and guidelines for permanently destroying

restaurant employees’ fingerprints when the initial purpose for collecting or obtaining their

fingerprints is no longer relevant, as required by the BIPA. An employee who leaves the

restaurant does so without any knowledge of when their biometric identifiers will be removed

from PAR’s databases—or if they ever will be.

        25.     The Pay By Touch bankruptcy that catalyzed the passage of the BIPA highlights

why conduct such as PAR’s—where the restaurant employees are aware that they are providing

biometric identifiers to their employer but are not aware of the full extent of the reasons they are

doing so, nor are informed who else is receiving this data—is so dangerous. That bankruptcy

spurred Illinois citizens and legislators to realize a critical point: it is crucial for people to

understand when providing biometric data who exactly is collecting it, who it will be transmitted

to, for what purposes, and for how long. But PAR disregards these obligations, and instead

unlawfully collects, stores, and uses restaurant employees’ biometric identifiers and information

without proper consent.

        26.     Ultimately, PAR disregards employees’ statutorily protected privacy rights by




                                                    6
    Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 7 of 14 PageID #:246




violating the BIPA.

                           FACTS SPECIFIC TO PLAINTIFF NEALS

        27.     Plaintiff Neals worked at a Charley’s Philly Steaks restaurant in Schaumburg,

Illinois starting in May 2018.

        28.     As a new employee, Charley’s Philly Steaks required Neals to scan her fingerprint

into the PAR POS system at its restaurant in Schaumburg, Illinois so that it could use it as an

authentication method to track her time. PAR then collected and stored Neals’s biometric

identifier into its database.

        29.     Each time Neals began and ended her workday, she was required to scan her

fingerprint into PAR’s POS system.

        30.     PAR never informed Neals of the specific limited purposes or length of time for

which it collected, stored, or used her fingerprint.

        31.     Similarly, PAR never informed Neals of any biometric data retention policy it

developed, nor whether it will ever permanently delete her fingerprint.

        32.     Neals never signed a written release allowing PAR to collect or store her

fingerprint.

        33.     Neals has continuously and repeatedly been exposed to the risks and harmful

conditions created by PAR’s violations of the BIPA alleged herein.

        34.     Plaintiff seeks liquidated damages under BIPA as compensation for the injuries

PAR has caused.

                                     CLASS ALLEGATIONS

        35.     Class Definition: Plaintiff Kandice Neals brings this action pursuant to 735 ILCS

5/2-801 on behalf of herself and a Class of similarly situated individuals, defined as follows:




                                                  7
    Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 8 of 14 PageID #:247




       All residents of the State of Illinois who scanned their fingerprints into a PAR POS
       system in the State of Illinois.

The following people are excluded from the Class: (1) any Judge or Magistrate presiding over

this action and members of their families; (2) Defendant, Defendant’s subsidiaries, parents,

successors, predecessors, and any entity in which the Defendant or its parents have a controlling

interest and its current or former officers and directors; (3) persons who properly execute and file

a timely request for exclusion from the Class; (4) persons whose claims in this matter have been

finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendant’s

counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

       36.     Numerosity: The exact number of Class members is unknown to Plaintiff at this

time, but it is clear that individual joinder is impracticable. Defendant has collected, captured,

received, or otherwise obtained biometric identifiers or biometric information from at least

hundreds of employees who fall into the definition of the Class. Ultimately, the Class members

will be easily identified through Defendant’s records.

       37.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               a) whether Defendant collected, captured, or otherwise obtained Plaintiff’s and
                  the Class’s biometric identifiers or biometric information;

               b) whether Defendant properly informed Plaintiff and the Class of its purposes
                  for collecting, using, and storing their biometric identifiers or biometric
                  information;

               c) whether Defendant obtained a written release (as defined in 740 ILCS 14/10)
                  to collect, use, and store Plaintiff’s and the Class’s biometric identifiers or
                  biometric information;




                                                  8
    Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 9 of 14 PageID #:248




               d) whether Defendant has sold, leased, traded, or otherwise profited from
                  Plaintiff’s and the Class’s biometric identifiers or biometric information;

               e) whether Defendant developed a written policy, made available to the public,
                  establishing a retention schedule and guidelines for permanently destroying
                  biometric identifiers and biometric information when the initial purpose for
                  collecting or obtaining such identifiers or information has been satisfied or
                  within three years of their last interaction, whichever occurs first;

               f) whether Defendant complies with any such written policy (if one exists); and

               g) whether Defendant used Plaintiff’s and the Class’s fingerprints to identify
                  them.

       38.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and has retained counsel competent and experienced in complex

litigation and class actions. Plaintiff has no interests antagonistic to those of the Class, and

Defendant has no defenses unique to Plaintiff. Plaintiff and her counsel are committed to

vigorously prosecuting this action on behalf of the members of the Class and have the financial

resources to do so. Neither Plaintiff nor her counsel have any interests adverse to those of the

other members of the Class.

       39.     Appropriateness: This class action is appropriate for certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Class is impracticable. The damages suffered

by the individual members of the Class are likely to have been small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s

wrongful conduct. Thus, it would be virtually impossible for the individual members of the Class

to obtain effective relief from Defendant’s misconduct. Even if members of the Class could

sustain such individual litigation, it would not be preferable to a class action because individual

litigation would increase the delay and expense to all parties due to the complex legal and factual




                                                   9
   Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 10 of 14 PageID #:249




controversies presented in their Complaint. By contrast, a class action presents far fewer

management difficulties and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single court. Economies of time, effort, and expense will be

fostered and uniformity of decisions will be ensured.

                                     CAUSE OF ACTION
                               Violation of 740 ILCS 14/1, et seq.
                              (On Behalf of Plaintiff and the Class)

       40.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       41.     The BIPA requires companies to obtain informed written consent from employees

before acquiring their biometric data. Specifically, the BIPA makes it unlawful for any private

entity to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

customer’s biometric identifier or biometric information, unless [the entity] first: (1) informs the

subject . . . in writing that a biometric identifier or biometric information is being collected or

stored; (2) informs the subject . . . in writing of the specific purpose and length of term for which

a biometric identifier or biometric information is being collected, stored, and used; and (3)

receives a written release executed by the subject of the biometric identifier or biometric

information….” 740 ILCS 14/15(b) (emphasis added).

       42.     The BIPA also mandates that companies in possession of biometric data establish

and maintain a satisfactory biometric data retention (and—importantly—deletion) policy.

Specifically, those companies must: (i) make publicly available a written policy establishing a

retention schedule and guidelines for permanent deletion of biometric data (i.e., when the

employment relationship ends); and (ii) actually adhere to that retention schedule and actually

delete the biometric information. See 740 ILCS 14/15(a).

       43.     Unfortunately, PAR fails to comply with these BIPA mandates.




                                                  10
   Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 11 of 14 PageID #:250




       44.     PAR is corporation and thus qualifies as a “private entity” under the BIPA. See

740 ILCS 14/10.

       45.     Plaintiff and the Class are individuals who had their “biometric identifier[s]”

collected by PAR (in the form of their fingerprints), as explained in detail in Section II. See 740

ILCS 14/10.

       46.     Plaintiff’s and the Class’s biometric identifiers or information based on those

biometric identifiers were used to identify them, constituting “biometric information” as defined

by the BIPA. See 740 ILCS 14/10.

       47.     PAR violated 740 ILCS 14/15(b)(3) by negligently failing to obtain written

releases from Plaintiff and the Class before it collected, used, and stored their biometric

identifiers and biometric information.

       48.     PAR violated 740 ILCS 14/15(b)(1) by negligently failing to inform Plaintiff and

the Class in writing that their biometric identifiers and biometric information were being

collected and stored.

       49.     PAR violated 740 ILCS 14/15(b)(2) by negligently failing to inform Plaintiff and

the Class in writing of the specific purpose and length of term for which their biometric

identifiers or biometric information were being collected, stored, and used.

       50.     PAR violated 740 ILCS 14/15(a) by negligently failing to publicly provide a

retention schedule or guideline for permanently destroying its employees’ biometric identifiers

and biometric information.

       51.     By negligently collecting, storing, and using Plaintiff’s and the Class’s biometric

identifiers and biometric information as described herein, PAR violated Plaintiff’s and the

Class’s rights to privacy in their biometric identifiers or biometric information as set forth in the




                                                 11
   Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 12 of 14 PageID #:251




BIPA, 740 ILCS 14/1, et seq.

       52.     On behalf of herself and the Class, Plaintiff seeks: (1) injunctive and equitable

relief as is necessary to protect the interests of Plaintiff and the Class by requiring Defendant to

comply with the BIPA’s requirements for the collection, storage, and use of biometric identifiers

and biometric information as described herein; (2) liquidated damages of $5,000 for each willful

and/or reckless violation of the BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative $1,000

for each negligent violation of the BIPA pursuant to 740 ILCS 14/20(1); and (3) reasonable

attorneys’ fees, costs, and expenses pursuant to 740 ILCS 14/20(3).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kandice Neals, on behalf of herself and the Class, respectfully

requests that the Court enter an Order:

       A.      Certifying this case as a class action on behalf of the Class defined above,

appointing Plaintiff Neals as a representative of the Class, and appointing her counsel as Class

Counsel;

       B.      Declaring that Defendant’s actions, as set out above, violate the BIPA;

       C.      Awarding statutory damages of $5,000 for each willful and/or reckless violation

of BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory damages of $1,000 for

each negligent violation of BIPA pursuant to 740 ILCS 14/20(1);

       D.      Awarding injunctive and other equitable relief as is necessary to protect the

interests of the Class, including an Order requiring Defendant to collect, store, and use biometric

identifiers or biometric information in compliance with the BIPA;

       E.      Awarding Plaintiff and the Class their reasonable litigation expenses and

attorneys’ fees;




                                                 12
   Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 13 of 14 PageID #:252




       F.        Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

allowable; and

       G.        Awarding such other and further relief as equity and justice may require.

                                           JURY TRIAL

       Plaintiff demands a trial by jury for all issues so triable.

                                               Respectfully submitted,

                                               KANDICE NEALS, individually and on behalf of
                                               all others similarly situated,

Dated: January 15, 2020                        By: /s/ J. Eli Wade-Scott
                                                       One of Plaintiff’s Attorneys

                                               Benjamin H. Richman
                                               brichman@edelson.com
                                               J. Eli Wade-Scott
                                               ewadescott@edelson.com
                                               EDELSON PC
                                               350 North LaSalle Street, 14th Floor
                                               Chicago, Illinois 60654
                                               Tel: 312.589.6370
                                               Fax: 312.589.6378

                                               David Fish
                                               dfish@fishlawfirm.com
                                               John Kunze
                                               kunze@fishlawfirm.com
                                               THE FISH LAW FIRM, P.C.
                                               200 East Fifth Avenue, Suite 123
                                               Naperville, Illinois 60563
                                               Tel: 630.355.7590
                                               Fax: 630.778.0400




                                                  13
   Case: 1:19-cv-05660 Document #: 32 Filed: 01/15/20 Page 14 of 14 PageID #:253




                              CERTIFICATE OF SERVICE

       I, J. Eli Wade-Scott, hereby certify that on January 15, 2020, I served the above and
foregoing First Amended Class Action Complaint and Demand for Jury Trial by causing a true
and accurate copy of such paper to be filed and transmitted to all counsel of record via the
Court’s CM/ECF electronic filing system.

                                          s/ J. Eli Wade-Scott




                                             14
